UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8364


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHARLES ANTHONY ASHE, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:01-cr-00063-DKC-1)


Submitted:    June 18, 2009                 Decided:   June 22, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished by per curiam opinion.


Charles Anthony Ashe, Jr., Appellant Pro Se. Sandra Wilkinson,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Charles   Anthony   Ashe,   Jr.,   appeals   the   district

court’s order denying his motion for modification of sentence

pursuant to 18 U.S.C. § 3582(c)(2) (2006).     We have reviewed the

record and find no reversible error.    Accordingly, we affirm for

the reasons stated by the district court.         United States v.

Ashe, No. 8:01-cr-00063-DKC-1 (D. Md. Oct. 24, 2008).        We deny

Ashe’s motion for appointment of counsel.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                             AFFIRMED




                                  2